Citation Nr: 0824546	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  97-17 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disorder.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
lumbar strain residuals.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
lumbar strain residuals.

4.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
lumbar strain residuals.

5.  Entitlement to service connection for a dorsal spine 
disability, to include as secondary to service-connected 
lumbar strain residuals.

6. Entitlement to service connection for residuals of a right 
wrist fracture, claimed as secondary to service-connected 
lumbar strain residuals. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional office (RO) in Cleveland, Ohio.  The RO 
in Louisville, Kentucky currently has original jurisdiction 
over the veteran's claims folder.

Procedural history

The Cleveland RO promulgated two rating decisions in February 
1997, both of which denied the claims currently on appeal. 
The veteran submitted a timely notice of disagreement (NOD) 
to these denials in March 1997. A statement of the case (SOC) 
was subsequently promulgated in May 1997, and the veteran 
perfected his appeal by filing a timely VA Form 9 (Appeal to 
the Board) in June 1997.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in November 1997, and at a 
videoconference hearing before a Veterans Law Judge (VLJ) in 
February 2003.  The transcripts from both hearings are of 
record.  The Board notes that the VLJ who conducted the 
February 2003 hearing is no longer employed at the Board.  
Accordingly, correspondence was sent to the veteran in March 
2006 inquiring whether he wanted a new Board hearing.  He 
responded later that month that he did not want any 
additional hearing.

In March 1999, March 2000, July 2003 and June 2006, the Board 
remanded the veteran's claims for additional development.  
Most recently, the agency of original jurisdiction issued a 
supplemental statement of the case (SSOC) in February 2007 
which continued to deny the claims.  The case has been 
returned to the Board for further appellate consideration.

Additionally submitted evidence 

In May 2008, following the February 2007 SSOC, the veteran 
submitted additional argument directly to the Board.  This 
recently received letter is duplicative of arguments 
previously considered by the RO.  Therefore, a waiver of 
initial agency of original jurisdiction consideration of this 
evidence is unnecessary. See 38 C.F.R. § 20.1304 (2007).

Remanded issues

The issues of entitlement to service connection for a dorsal 
spine disability and entitlement to service connection for 
right wrist fracture residuals are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.

Issue not on appeal

In the Board's June 2006 decision, service connection was 
granted for a lumbar spine disability.  The AMC subsequently 
assigned a 10 percent disability rating therefore, effective 
October 11, 1996.   The veteran has not expressed 
disagreement with that decision.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection]. 
Therefore, that matter has been resolved. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's military 
service and a chronic sinus disorder. 

2.  The competent medical evidence of record indicates that 
the veteran's left knee disability is not related to his 
military service or to his service-connected lumbar strain 
residuals. 

3  The competent medical evidence of record indicates that 
the veteran's right knee disability is not related to his 
military service or to his service-connected lumbar strain 
residuals.

4.  The competent medical evidence of record indicates that 
the veteran's cervical spine disability is not related to his 
military service or to his service-connected lumbar strain 
residuals.


CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2. A left knee disability was not incurred in or aggravated 
by military service, nor is such secondary to a service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

3.  A right knee disability was not incurred in or aggravated 
by military service, nor is such secondary to a service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

4.  A cervical spine disability was not incurred in or 
aggravated by military service, nor is such secondary to a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
multiple disabilities.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

As noted above, the Board has remanded the veteran's claim on 
four separate occasions.  With the exception of the Board's 
June 2006 request for a dorsal spine examination (which will 
be discussed in the Remand section below) the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

Specifically, the Social Security Administration records have 
been obtained and medical records from A.G.K., M.D., were 
requested based on the Board's March 1999 remand.  The 
veteran was afforded a videoconference hearing in February 
2003 and additional evidence was reviewed by the RO at the 
request of the March 2000 remand.  

Additional notice of the Veterans Claims Assistance Act of 
2000 (VCAA) was provided to the veteran in March 2004 and 
efforts were made to obtain employment records in May 2005 at 
the request of the Board's July 2003 remand.  Finally, the 
veteran has been provided with multiple VA examinations at 
the request of the Board's July 2003 and June 2006 remands. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection on a direct and secondary 
basis in a letter from the VA Appeals Management Center (AMC) 
dated March 8, 2007.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2007, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  

The March 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that a June 28, 2003, letter from the AMC 
specifically requested of the veteran: "If you have any 
information or evidence that you have not previously told us 
about or given to us . . . please tell us or give us that 
evidence now."  This informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO or the AMC.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced June 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient treatment 
records, Social Security Administration records and provided 
him with several VA examinations. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in November 2003 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision as to four 
of the issues on appeal.  
1.  Entitlement to service connection for a chronic sinus 
disorder.

The veteran seeks entitlement to service connection for 
sinusitis, evidently based upon a reference to sinusitis in 
his service medical treatment records.  Unlike the other 
disabilities encompassed in his appeal, he does not seek 
entitlement to service connection for sinusitis on a 
secondary basis.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Analysis

With respect to Hickson element (1), the veteran has been 
afforded several VA examination to determine the nature and 
extent of his claimed chronic sinus disorder.  None have 
found sinusitis or any other sinus disorder.

Specifically, VA examination reports from November 2004 and 
December 2005 diagnosed the veteran with allergic rhinitis.  
Significantly, a more recent March 2007 examination report 
specifically indicated that the veteran did not have a 
current sinus disability.  

There is of record no competent medical diagnosis of 
sinusitis.  To the extent that the veteran himself believes 
that he has sinusitis, this is not a competent source of 
medical opinion evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]

In the absence of a diagnosed disability, service connection 
cannot be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  

The Board therefore finds that Hickson element (1) has been 
satisfied.  The claim fails on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), the veteran's service 
treatment records indicate that he was treated for sinusitis 
on September 3, 1974.  Hickson element (2) has therefore been 
met. 

With respect to Hickson element (3), as noted above, the 
March 2007 VA examination revealed no current sinus 
disability and chronic sinusitis was specifically ruled out 
as a diagnosis.  After reviewing the veteran's claims folders 
the VA examiner noted that his military entrance and 
separation examinations did not note chronic sinusitis.  In 
essence, the March 2007 VA examination report indicated that 
the veteran's in-service sinusitis was an acute and 
transitory episode and there is no relationship between a 
sinus disability and the veteran's military service. 

To the extent that the veteran and his representative contend 
that a medical relationship exists between a sinus disability 
and service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu, supra.  
Hickson element (3) has not been satisfied, and the veteran's 
claim fails on this basis. 

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
sinus disability. The benefits sought on appeal are 
accordingly denied.





	(CONTINUED ON NEXT PAGE)






2.  Entitlement to service connection for a left knee 
disability, to include as secondary to the lumbar spine 
disability.

3.  Entitlement to service connection for a right knee 
disability, to include as claimed as secondary to the lumbar 
spine disability.

4.  Entitlement to service connection for a cervical spine 
disability, to include as claimed as secondary to the lumbar 
spine disability.

The veteran is seeking entitlement to service connection for 
bilateral knee disabilities and a cervical spine disability.  
While he initially sought service connection on a direct 
basis, he later amended his claim to include seeking service 
connection for these disabilities as secondary to his lumbar 
spine disability. 
The Board will discuss both theories of entitlement. 

In the interest of economy, these three issues will be 
addressed together.

Relevant law and regulations 

Direct service connection

The relevant law and regulations generally pertaining to 
direct service connection have been set forth above and will 
not be repeated.  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to evidence of a current disability, the medical 
evidence indicates that the veteran has patellofemoral 
syndrome and a mild genu varum deformity of both knees.  X-
ray reports reveal degenerative joint disease of the right 
knee and the cervical spine.  Accordingly, Hickson element 
(1) and Wallin element (1) have been satisfied. 

With respect to Hickson element (2), the veteran's service 
treatment records are completely negative for any complaint, 
diagnosis, or treatment for a knee, neck or cervical spine 
injury, pain or disease.  

The Board notes that the veteran was involved in a car 
accident prior to entering military service.  However, the 
veteran's enlistment examination does not indicate the 
presence of a knee or cervical spine injury.  In fact, the 
first medical record of a knee condition comes from 1980 and 
the first record of neck pain was recorded in February 1984, 
both years after the veteran left military service.  
Accordingly, the statutory presumption of soundness has not 
been rebutted by clear and unmistakable evidence.  See 38 
U.S.C.A. § 1111 (West 2002).  

In addition, arthritis was not initially diagnosed until a 
number of years of presumption, long after the end of the one 
year presumptive period found in 38 C.F.R. § 3.309(a).

 In short, Hickson element (2) has not been satisfied, and 
the veteran's direct service connection claim fails on this 
basis.   

With respect to Wallin element (2), as was described in the 
Introduction, service connection for residuals of lumbar 
spine strain was granted by the Board in its June 2006 
decision.  Wallin element (2) has therefore been satisfied.

With respect to Wallin element (3), medical nexus, pursuant 
to the Board's June 2006 remand, the veteran was physically 
examined in March 2007.  The VA examiner opined that neither 
the veteran's neck or knee "conditions are secondary to or 
in any way related to his lumbar spine condition."  
Moreover, the examiner stated that the veteran's cervical 
spine disability is "more likely secondary to hereditary or 
age related changes" and that his knee disabilities "are 
more likely related to age, genetics or lower extremity 
alignment issues" [the veteran is 55 years of age].  

Similarly, the November 2004 VA examination report indicates 
that the veteran "does not have significant atrophy [or] 
weakness of either lower extremity" and "it is therefore 
less likely than not that the [veteran's] right knee 
complaints are proximately due to the result of his lower 
back disability."  

To the extent that the veteran and his representative contend 
that a medical relationship exists between the diagnosed 
bilateral knee and cervical spine disabilities and the 
veteran's service-connected lumbar spine disability, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
Wallin element (3) has not been met, and the secondary 
service connection claim fails on that basis. 


Conclusion 

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a bilateral 
knee disability and a cervical spine disability on both a 
direct and a secondary basis.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to service connection for a chronic sinus 
disorder is denied. 

Entitlement to service connection for a left knee disability, 
to include as secondary to the lumbar spine disability is 
denied.

Entitlement to service connection for a right knee 
disability, to include as secondary to the lumbar spine 
disability is denied. 

Entitlement to service connection for a cervical spine 
disability, to include as secondary to the lumbar spine 
disability is denied. 


REMAND

5.  Entitlement to service connection for a dorsal spine 
disability, to include as secondary to a  service-connected 
lumbar spine disability.

6. Entitlement to service connection for residuals of a right 
wrist fracture, claimed as secondary to service-connected 
lumbar strain residuals. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.  

Reasons for remand 

Stegall v. West

The Board's June 2006 remand requested that the Veterans 
Benefits Administration (VBA) schedule the veteran for a "VA 
examination to determine the nature, extent, and etiology of 
his . . . dorsal spine . . . disabilit[y]."  The record 
indicates that VBA scheduled the veteran for multiple VA 
examinations in March 2007; however an examination of the 
dorsal spine was not conducted.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the Board's 
remand instructions have not been complied with, the case 
must be remanded so that this may be accomplished.

Additional medical evidence

The veteran has argued that his service-connected lumbar 
strain residuals caused him to fall and fracture his wrist in 
1988.  He claims to have been treated for a right wrist 
fracture at the Middletown Hospital emergency room.  

The evidence of record currently contains treatment reports 
from the Good Samaritan Hospital describing complaints of 
right hip and right knee pain following a fall in 1988.  
Those records do not describe a wrist injury.  The claims 
folder does not contain records from the Middletown Hospital 
emergency room describing a fall and subsequent wrist injury 
in 1988.  

Accordingly, the veteran should be contacted and asked to 
submit such records or authorize and consent to their release 
to VA.  



Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should contact the veteran and ask 
that he either submit emergency room 
treatment records from his 1988 fall and 
wrist treatment or complete VA Form 21-
4142, Authorization and Consent to Release 
Information, so that these records may be 
obtained by the VA.  Any attempt to obtain 
such records should be recorded in the 
veteran's claims folder. 

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and etiology of his claimed dorsal 
spine disability.  If such disability is 
diagnosed, the examiner must express an 
opinion as to whether it is at least as 
likely as not that the  dorsal spine 
condition developed secondary to the 
veteran's service-connected lumbar spine 
disability. A report should be prepared 
and associated with the veteran's VA 
claims folder.

3.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


